Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-APR-2021
                                                         01:49 PM
                                                         Dkt. 50 ODSAC

                            SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            AUSTIN H. ROSA,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; 5CPC-XX-XXXXXXX)

               ORDER DISMISSING CERTIORARI PROCEEDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon further consideration of the records and files in

 this case, it appearing that the writ of certiorari herein was

 improvidently granted,

           IT IS HEREBY ORDERED that this certiorari proceeding is

 dismissed.

           DATED:    Honolulu, Hawai#i, April 5, 2021.

                                        /s/ Mark E. Recktenwald

                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Michael D. Wilson

                                        /s/ Todd W. Eddins